Name: Council Regulation (EEC) No 3746/81 of 21 December 1981 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/4 Official Journal of the European Communities 30 . 12. 81 COUNCIL REGULATION (EEC) No 3746/81 of 21 December 1981 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, order to avoid suddenly interrupting certain traditional trade flows, HAS ADOPTED THIS REGULATION : Article 1 The trade arrangements established by the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (2), including the Additional Protocol to that Agree ­ ment (3), the Supplementary Protocol (4) and the Protocol concluded consequent on the accession of the Hellenic Republic to the Community ^ shall remain applicable in the Community beyond 31 December 1981 and up to 30 June 1982. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Protocol concerning the arrangements to be applied during 1981 in the framework of the deci ­ sion adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus expires on 31 December 1981 (') ; Whereas the Protocol concerning the trade arrange ­ ments to be applied in 1982 and 1983 , in the frame ­ work of the decision adopted by the EEC-Cyprus Association Council on 24 November 1980 has not been concluded by the deadline set ; Whereas, pending conclusion of the Protocol, the term of validity of the arrangements applied by the Community to trade with Cyprus in the context of the association with that country should be extended in Article 2 1 . The products listed below, originating in Cyprus, shall be admitted for import into the Community at the rates of customs duties applicable under the Common Customs Tariff reduced by the percentage indicated for each of them : CCT Rate of heading Description reduction No % 07.01 Vegetables , fresh or chilled : A. Potatoes : II . New potatoes : (a) From 1 January to 15 May 60 (b) From 16 May to 30 June 55(a) G. Carrots , turnips , salad beetroot, salsify, celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots  From 1 January to 31 March 60   From 1 April to 15 May 60 (b) ex S. Sweet peppers :  From 1 January to 30 June 50(c) 08.04 Grapes , fresh or dried : A. Fresh : 1 . Table grapes : ex (a) From 1 November to 14 July :  From 8 June to 30 June 60 (d) (a) Within the limits of a Community tariff quota of 60 000 tonnes . (b) Within the limits of a Community tariff quota of 2 300 tonnes . (c) Within the limits of a Community tariff quota of 125 tonnes . (d) Within the limits of a Community tariff quota of 2 980 tonnes . (2) OJ No L 133 , 21 . 5 . 1973 , p . 2 . (3) OJ No L 339, 28 . 12. 1977, p. 2. (4) OJ No L 172, 28 . 6 . 1978 , p . 2. (*) OJ No L 174, 30 . 6 . 1981 , p . 2 .(') OJ No L 174, 30 . 6 . 1981 , p . 28 . 30 . 12. 81 Official Journal of the European Communities No L 374/5 2. The rates of reduction specified in paragraph 1 shall apply to the customs duties actually applied at any given moment in respect of third countries . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1981 . For the Council The President N. RIDLEY